DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10 - 28 in the reply filed on February 18, 2021 is acknowledged.
Claims 1 – 28 are pending; claims 1 – 9 are withdrawn; claims 10 – 28 have been considered on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 and its dependents are drawn to a method for treating or preventing chronic inflammation, however are rendered vague and indefinite for reciting “related to” in line 1, as the phrase is not adequately defined by the claim language or specification.
Claims 10, 14 and their dependents are indefinite for reciting “to a subject in need thereof” because the method is directed to both treatment and prophylaxis.  Since the specification does not define who is a subject in need as it pertains to prophylaxis, it is unclear how the patient population is defined and/or limited by the claims.  For purposes of examination, the phrase is interpreted to not specifically limit the treating population, since any subject could be “in need” of prophylaxis of chronic inflammation.  Note that the claims do not require a subject to have any particular condition.
In claim 10, lines 3 – 4; claim 14, line 4; 19 and 25, it is unclear if “heat-killed” is limited to only Candida, or if “other yeast species” are also “heat-killed”. 
In claim 12, “heat-killed yeast” lacks sufficient antecedent basis.
In claims 13 and 14, the phrases: “the total Candida albicans yeast load”; “the Candida albicans” and “related yeast species” lack sufficient antecedent basis.
In claims 17 and 23, the phrase “is selected from the” appears incomplete, thereby rendering the claims indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 – 19, 21 – 25 and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Selitrennikoff (US 8460919) and Rayne et al. (2007, IDS 08.07.2019, NPL #41).
Selitrennikoff teaches methods for treating and preventing fungal infection (abstract), the method comprising administering heated, non-viable cells (or heat killed) of Saccharomyces (heat killed yeast) (col.3 line 20-col.4 line 30).  Administration is oral (enteral) (col.15-16) and 
Rayne teaches sumac, the genus Rhus, is known to be antifungal against a variety of fungal species to include Aspergillus, Saccharomyces, and C. albacins (p.167).
	The references do not teach methods for administering the components together in a single method, either simultaneously or sequentially.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients for their known benefit of having antifungal activity, as disclosed by the cited references above, since each is well known in the art for their claimed purpose.  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine the instant elements together according to known methods to yield predictable results.  Although Rayne does not teach the claimed species and strain of sumac, the reference evidences that the genus is known for such activity.  As such, it would have been obvious to one of ordinary skill in the art to include a phytomedicine from the claimed strain as a simple substitution and with a reasonable expectation for successfully arriving at the same result.
This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claims 10 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Selitrennikoff (US 8460919) and Rayne et al. (2007, IDS 08.07.2019, NPL #41); and further in view of Häglund et al. (2008).
Selitrennikoff teaches methods for treating and preventing fungal infection (abstract), the method comprising administering heated, non-viable cells (or heat killed) of Saccharomyces (heat killed yeast) (col.3 line 20-col.4 line 30).  Administration is oral (enteral) (col.15-16) and compositions may be in powdered form (col.14 line 45-60, col.15 line 5-30) or with food (col.16 line 49-60).  The method is disclosed effective for fungal pathogens including Saccharomyces, and Aspergillus (col.3-4).  Although the reference does not teach that the heat killed yeast is administered in an amount effective to reduce C. albicans to a non-invasive state, the reference does teach the compositions are effective to treat and prevent pathogenic fungal infection.  As such, it would naturally follow that the amount is sufficient to stimulate the immune response, which would in turn maintain fungal levels in non-invasive states.  
Rayne teaches sumac, the genus Rhus, is known to be antifungal against a variety of fungal species to include Aspergillus, Saccharomyces, and C. albacins (p.167).
The references do not teach methods for administering the components together in a single method, either simultaneously or sequentially.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients 
The combined references do not teach the powder delivered by way of an agarose resin bead.  However, Selitrennikoff teaches delivery may include pharmaceutical compositions that are enclosed in sustained release formulations (col.16 line49 – 60).  At the time the claims were filed, agarose beads were known for sustained release in administering drugs.  In support, Häglund teaches successful loading therapeutics into agarose beads for sustained release (abstract).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use the known technique of agarose beads in the sustained release formulations suggested by Selitrennikoff, and with a predictable result of success.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699